


110 HR 7047 IH: To authorize the conveyance of certain National Forest

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7047
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the conveyance of certain National Forest
		  System lands in the Los Padres National Forest in California.
	
	
		1.Land conveyance authority,
			 Los Padres National Forest, California
			(a)Conveyance
			 authorityThe Secretary of
			 Agriculture may convey to the White Lotus Foundation all right, title, and
			 interest of the United States in and to the real property within the Los Padres
			 National Forest in California described in subsection (b) .
			(b)Description of
			 propertyThe real property subject to conveyance under this Act
			 is certain land located in Santa Barbara County, California consisting of
			 approximately 5 acres within Section 22, Township 5 North, Range 28 West of the
			 San Bernadino Base and Meridian.
			(c)SurveyIf necessary, the exact acreage and legal
			 description of the real property to be conveyed under this Act shall be
			 determined by a survey satisfactory to the Secretary. The cost of a survey
			 shall be borne by the White Lotus Foundation.
			(d)ValuationAny appraisal of the real property to be
			 conveyed under this Act shall conform to the Uniform Appraisal Standards for
			 Federal Land Acquisitions, and the appraisal shall be subject to the approval
			 of the Secretary.
			(e)ConsiderationConsideration for conveyance of real
			 property under this Act shall be in an amount not less than the appraised
			 market value.
			(f)Treatment of
			 proceeds
				(1)DepositThe gross proceeds from the conveyance of
			 real property described under this Act shall be deposited in a special account
			 in the Treasury of the United States for maintenance of the Los Padres National
			 Forest.
				(2)AvailabilityAmounts deposited under paragraph (1) shall
			 be available to the Secretary until expended, without further
			 appropriation.
				(g)Pre-existing
			 rightsEntities which
			 currently make legal use of any roadway that may be conveyed under this Act to
			 the White Lotus Foundation retain access rights to the roadway.
			(h)BrokersThe Secretary may utilize brokers or other
			 third parties in the conveyance of the real property authorized by this Act
			 and, from the proceeds of a conveyance, may pay reasonable commissions or
			 fees.
			(i)Additional Terms
			 and ConditionsThe Secretary
			 may require such additional terms and conditions in connection with the
			 conveyance under this Act as the Secretary considers appropriate to protect the
			 interests of the United States.
			
